DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed May 5, 2021 has been considered.

Drawings
The drawings filed April 16, 2021 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “122”.  See Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 includes subject matter that is enclosed by parentheses.  Note in each of lines 6, 7, 8, and 10.  This renders the claim as vague.  Only subject matter that is representative of identifying reference characters from the drawings should be presented within the body of a claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2019073242A in view of Bass (20090179469).
The primary reference shows all claimed features of the instant invention with the exception of the child retaining portion comprising a first expandable section and a second expandable section to operatively expand to support a head and neck of a child seated there within (claim 1); wherein the first and/or second expandable sections are inflatable (claim 2).
In the primary reference, note an adjustable child restraint system comprising: a base portion (18); a child retaining portion (16); a sensor (30 or 32), a controller (20) operatively connected to the base portion and/or the child retaining portion, the controller for operating movement of the base portion and/or the child retaining portion.
Regarding claim 4, note the base portion is tiltably adjustable.  See Figure 6.
Regarding claim 7, note a signal output component (27).
Regarding claim 8, note a microphone (26).
Regarding claim 9, note the controller is configured to receive input from the sensor and provide an output through the signal output component based on the input received.  Note as discussed in lines 33-35 on page 2 of the attached translation.
	The secondary reference teaches providing a child safety seat with a child retaining portion (10, 12) comprising a first expandable section (18) and a second expandable section (20) to operatively expand to support a head and neck of a child seated there within, wherein the first and/or second expandable sections are inflatable (see lines 1 to 2 of the abstract).
	It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a first expandable section and a second expandable section to the child retaining portion, wherein the sections operatively expand to support a head and neck of a child seated there within, and wherein the first and/or second expandable sections are inflatable.  This modification enhances safety and comfort of the child when using the system.

Claims 1, 2, 4, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lonstein et al (20170182914) in view of Yang (20070085394) and Naeem (20210221328).
The primary reference shows all claimed features of the instant invention with the exception of the system comprising a sensor (claim 1) and a signal output component (claim 7); and the child retaining portion comprising a first expandable section and a second expandable section to operatively expand to support a head and neck of a child seated there within (claim 1); wherein the first and/or second expandable sections are inflatable (claim 2).
In the primary reference, note an adjustable child restraint system comprising: a base portion (120); a child retaining portion (102); a controller (see lines 1-9 in ¶ 0049) operatively connected to the base portion and/or the child retaining portion, the controller for operating movement of the base portion and/or the child retaining portion.
Regarding claim 4, note the base portion is tiltably adjustable.  See Figures 3-5.
Regarding claim 5, note the base portion is adjustable in a forward and backward motion.  See Figure 8.
Regarding claim 6, note the child retaining portion is adjustable in a forward and backward motion.  See Figure 8.
	Yang teaches providing a child safety seat with a child retaining portion (10) comprising a first expandable section (22) and a second expandable section (opposite side 22) to operatively expand to support a head and neck of a child seated there within, wherein the first and/or second expandable sections are inflatable (note the entire seat is inflatable, including the first and second expandable sections).
	Naeem teaches providing a child safety seat with a sensor (101 or 102) and a signal output component (303 and/or 304).
	It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of Yang by configuring the child retaining portion as inflatable, thereby configuring the first and second sections as expandable and inflatable, wherein the sections operatively expand to support a head and neck of a child seated there within.  This modification enhances safety and comfort of the child when using the system.
	It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of Naeem by adding to the child safety seat a sensor and a signal output component in order to enhance user safety by providing a reminder system that a user is in the seat when the vehicle if off.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lonstein et al (20170182914) in view of Yang (20070085394) and Naeem (20210221328), as applied to claim 1 above, and further in view of Funke, III et al (20060061186).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a retaining strap extending from the first expandable section to the second expandable section to retain a head of the child in an upright position.
Funke, III et al teaches configuring a child safety seat with a retaining strap (11) extending from a first section to a second section to retain a head of the child in an upright position.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Funke, III et al by adding a retaining strap as extending from the first section (i.e. expandable section) to the second section (i.e. expandable section) to retain the head of a child in an upright position.  This modification enhances user safety.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn					                     /MILTON NELSON JR/December 13, 2022                                            Primary Examiner, Art Unit 3636